DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 1/18/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	
Reasons for Allowance
Claims 1-3, 5, 7, 9-19, 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a first radio node comprising processing circuitry configured to configure the first radio node to: 
obtain a first interference subspace; 
obtain beamforming weights based on the first interference subspace, the beamforming weights configured to modify a radiation pattern in at least one communication direction of at least one interference source; 
and perform wireless communications based on the beamforming weights.


However, the prior art does not disclose:
the at least one interference source is at least one passive intermodulation, PIM, source.
This limitation, in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/26/2022